Citation Nr: 1203132	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  11-11 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to November 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

This case was previously remanded by the Board in August 2011 for further evidentiary development and now returns to the Board for further appellate review.  

Since issuance of the March 2011 Supplemental Statement of the Case (SSOC), the Board notes that a written statement dated December 14, 2011 has been received from the Veteran and is included in the record.  The statement was not accompanied by a waiver of the Veteran's right to initial consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. §§ 19.9, 20.1304(c).  However, upon review, the Board notes that the Veteran merely reiterates arguments set forth in earlier statements of record and provides no additional information or evidence pertinent to his appeal.  Thus, in consideration of the foregoing, the Board finds that no waiver from the Veteran is needed.  

Due to the Veteran's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, a review of the record reveals that this case must again be remanded for further evidentiary development and to ensure due process.  

This case was previously remanded in August 2011, in pertinent part, to obtain a supplemental medical opinion regarding the Veteran's claimed hearing loss and tinnitus.  A supplemental medical opinion based on review of the claims file was obtained later that month.  However, upon review, it is notable that the reviewing physician made note of several pertinent entries contained in the Veteran's VA treatment records, particularly those that relate to the Veteran's reported history of noise exposure and the onset and continuation of his hearing problems.  These records were noted to have been reviewed electronically and previously considered by the RO when it issued the March 2011Statement of the Case (SOC).  Indeed, the evidence section of the SOC reveals that the Veteran's records dated from July 1999 to July 2010 from the VA Montana Healthcare System and from August 2008 to January 2011 from the VA Medical Center Spokane were reviewed electronically through the inpatient electronic databases.  Further, the August 2011 reviewing physician noted review of pertinent treatment records dated in June 2000 and September 2004 through the CPRS (i.e., the computerized patient record system).    

However, none of the VA treatment records considered in the SOC or referenced by the reviewing physician when providing his medical opinion are included in the claims folder or otherwise available for review through the Virtual VA paperless claims processing system.  It is essential that these records, as well as any pertinent VA treatment records generated since January 2011, be obtained and reviewed.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Therefore, in consideration of the foregoing, the Board finds that a remand to obtain the Veteran's treatment records pertaining to hearing loss and tinnitus dated from July 1999 to the present through the VA Montana Healthcare System and from August 2008 to the present from the VA Medical Center in Spokane, Washington is warranted in this case. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any VA treatment records pertaining to the Veteran's treatment for hearing loss and/or tinnitus from July 1999 to the present through the VA Montana Healthcare System and from August 2008 to the present at the VA Medical Center in Spokane, Washington.  Any and all negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.156(e), if appropriate.  

2.  Thereafter, readjudicate the Veteran's claims.  Should the benefit sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



